Exhibit 10.2
 
China Merchants Bank
 
 
 
 
 
Maximum Irrevocable Guarantee Contract
 


[TRANSLATION]
 
 
 
 
 
 
 
 
1

--------------------------------------------------------------------------------

 
 
Maximum Irrevocable Guarantee Contract
 
No：
 
Atten： China Merchants bank Inc Ningbo Beilun Branch                        

WHEREBY：
 
Your Bank and    Ningbo Keyuan Plastics Co., Ltd    (hereinafter referred to as
“Credit Applicant”) signed a No.  6299120402  “Credit Agreement” at  April 16.
2012 ( the “Credit Agreement”). During the credit period from April 16, 2012 to
April 15, 2013 (hereinafter referred to as “Credit Period”), your bank will
provide the Credit Applicant with 30 million US dollars as the line of credit
(hereinafter referred to as the “Line of Credit”)


Per the Credit Applicant’s request, the guarantor agreed to enter into this
guarantee contract, voluntarily take jointly responsibility for Credit
Applicant’ all debts in the Credit Agreement. Specifically guarantee the
following matters:


Article 1 This Guaranty is Guarantee of Maximum Line of Credit


1.1 In the Credit Period, your bank may make loans or other credits by several
detailed contracts according to the credit agreement and/or this guaranty
agreement . Circulation line of credit can be recycled, one-time line of credit
shall not be recycling for applicant. Specifications of the loan such as amount
of the loan or other credit, period, and the use of the fund, etc shall be
decided by each detailed contract.
 
The specific business maturity date can be later than the expiration date of the
Line of Credit specified in the Credit Agreement.


1.2 When the Credit Period expires, if there is still remaining Line of Credit
for the loan , advance payments or other credits from your bank to applicant,
the guarantor shall bear joint liability within the scope of certain guarantee
identified in Article 2 of this Agreement; If before the expiration date of the
Line of Credit,   your bank need to get the loan back from applicant in advance
according to the Credit Agreement and/or the detailed contract, the guarantor
shall bear joint guarantee responsibility within the scope in Article 2.
 
 
2

--------------------------------------------------------------------------------

 


1.3 During the Credit Period, your bank to open the L/C, commercial bills
acceptance (including entrust turn to open the L/C, similarly hereinafter), open
a guarantee, delivery guarantee business and other credit business to applicant,
even if your bank has not made advance payment before the Credit Period expires
, but rather after the expiration of the period, the guarantor will take joint
responsibility for all the debt by Credit Applicants within the scope in Article
2.
 
1.4 During the process of performing any business under the Credit Agreement ,
your bank and the Credit Applicant need no approval from the guarantor or notify
the guarantor to enter into extension agreement or alter the terms of this
agreement regarding the term, line of credit, amount, etc.,  the guarantor shall
agree to continuously be subject to the responsibility under the agreement.
 
1.5 If your bank received documents under Credit Agreement is not conformed
after your bank’s inspection,  but the applicant accepts discrepancies, the
guarantor will still take the joint responsibility under the guarantee agreement
for the debt principal and interest from third party acceptance or payment of
principal and interest, will not put forward any defense for bank accept
discrepancies without getting consent or informing the guarantor.
 
1.6 The revisions of L/C, guarantee (or standby contract of credit)
under  credit , the acceptance of usance L/C or promised payment after due or
the extension for payment time limit, do not need to get the consent of the
guarantor or inform the guarantor.
 
 
3

--------------------------------------------------------------------------------

 
 
Article 2 Scope of Guaranty


2.1 The scope of guaranty includes the sum of loans and other credit principal
balance (maximum amount US dollars 30 million    ), and interest, penalty,
compound interest, liquidated, factoring expenses and other relevant expenses to
realize creditor's rights provided by your bank according to the Credit
Agreement, including but not limited to:


2.1.1 The specific loans principal balance and the corresponding interest,
penalty, compound interest, and other related expenses for liquidated damages
issued by your bank according to the Credit Agreement.


2.1.2 Your bank for its obligations to make the advance payment for the
applicants for principal balance and interest, penalty, compound interest
,penalty and other related expenses, to perform commercial draft, contract of
credit, guarantee, delivery and payment obligation under the <credit agreement>.


2.1.3 Under the factoring business item, your bank transferee for the applicant
for the accounts receivable claim and the corresponding late penalty (fine for
delaying payment), and/or your bank to credit the applicant to pay the
acquisition of basic (basic acquisition fee) and related factoring cost;


2.1.4 Under the Credit Agreement ,your bank make advance payment and principal
balance and interest, penalty, compound interest, penalty and other related
expenses ,which was committed in the trading finance business.
 
 
4

--------------------------------------------------------------------------------

 


2.1.5 After Your bank to open the L/C per request of the applicant, and entrust
the other branch of CMBC to turn to open the L/C to the beneficiary, under the
L/C, your bank make advance payment and import documentary credit for establish
L/C and guarantee debt principal balance, penalty, compound interest, penalty
and other related expenses to perform the issuing bank obligation.


√□2.1.6 The previously signed credit agreement no__6299110303___ between you
bank and applicant, since the agreement takes effect, the outstanding balance in
the detailed business of previous agreement (if this clause is applicable , pls
tick “√” in □)


2.1.7 Your bank to claim the debt for applicants with the costs (including but
not limited to legal cost, attorney fee, announcement fee, delivery fee, travel
fee, etc)


2.2 If the credit is circulate, when the loan or other credit from bank to
applicant is more than Line of Credit, the guarantor will not take
responsibility for the balance, and only take the joint guarantee responsibility
for which is not more than the sum of the line of credit loans or other credit
principal balance of interest and penalties and interest, the complex,
liquidated and relevant fees


Despite the previously agreed, the guarantor confirmed: even at a certain time
point during the credit period, the loan or other credit amount provided by your
bank is more than credit line amount, but once the guarantor is required to take
guarantee responsibility at that time the sum of all credit did not exceed
credit line, guarantor can not raise a plea for the previous agreements, and
should take joint responsibility for all credit principal balance and its
interest, penalty, compound interest, penalty and liquidated damages related
expenses, etc, (specific to Article 2.1 of the scope).
 
 
5

--------------------------------------------------------------------------------

 


Article 3 The Guaranty Method


The guarantor confirms within the scope defined in Article 2, the guarantor
shall  take the economic and legal joint liability for applicant's debts. If the
applicant fails to abide the “Credit Agreement” and/or the detailed contract to
pay off the principal and interest of loans, advance payment and other credit
debt and related fee, or breaches the “Credit Agreement” or other detailed
contract in any aspect, your bank has the right to directly claim the loss
against the guarantor and do not need to claim or sue the applicant first. ,
Even  all the debts under the Credit Agreement can be paid off in time, and is
secured by additional pledge or mortgage or other assurance separately, your
bank also has the right to choose claim directly against guarantor without first
dealing with the mortgaged property, the pledged property or cargo under trade
financing, documents, or claiming against other guarantor first.
 
The claim notice issued from your bank is conclusive and the guarantor has no
right to object.  The guarantor agrees to pay all the applicant’s debt under the
agreement in five days of receiving  your bank’s written claim and no additional
documents will be needed from  your bank. The amount listed in the claim notice
shall be the final number unless there is obvious and substantial mistake.
 
Your bank has the right to take the appropriate method, including but not
limited to fax, mail and special service, in the public media and public
announcement for collection to our guarantor.
 
 
6

--------------------------------------------------------------------------------

 


Article 4 The Period of Guarantee Liability


The duration of guarantee period is form the effective date of this guarantee
contract to the expiration date of each loan and other financing or accounts
receivable under the Credit Agreement, ,or the due date for each advance payment
plus 2 years. For any extended credit granting ‘the guarantee period will extend
to two years after the expiration of the extended credit granting.


Article 5 The Independence of Guarantee Contract


This Guarantee Contract is independent, effective, irrevocable and
unconditional. It shall not be  affected by either of the followings:
 
a.     
the Credit Agreement and the detailed contract,

b.     
any agreement or document that the applicant has entered into with any other
company/person,

c.     
any change of the applicant cauised by any fraud, reorganization, closure,
dissolution, bankruptcy, liquidation, merger, division, (merger) restructuring,

d.     
any extension or grace given by your bank to the applicant or any delay from
your bank to exercise the rights of claims against the applicant pursuant to
relevant contract.

 
Even if there is another pledge, mortgage or other guarantor on the Credit
Agreement, and your bank waive, change or terminate the pledge, mortgage or
other guaranty, the guarantor will still take the guarantee responsibility based
on this guarantee contract.


Article 6 Special Statement and Guarantee from Guarantor


6.1The guarantor is established according to law, has the legal person
qualification, or other entity qualified as a guarantor, or guarantor is a
natural person having a complete civil capacity (id number is­­_____), and is
willing to use his own property or possessed assets in accordance with law to
guarantee and to perform the obligations specified in this guaranty;
 
 
7

--------------------------------------------------------------------------------

 


6.2 The guarantee contract issued by the guarantor has obtained the full
authorization or approval by the superior departments/the board of directors


6.3 The issuing of the guarantee contract is of the real intention of
guarantor,, does not exist any fraud or intimidation factor;


6.4 Before the expiration of the guarantee contract, all total amount of the
value of the guarantee (including RMB converted by foreign currency) shall not
exceed the  total amount of the guarantor’s property;


6.5 The guarantor warrants to provide its financial statement per your bank’s
request in a timely manner,  and promptly report to your bank the material
changes and decisions in production, operation and management;


6.6 All financial statements and all other files provided by guarantor to your
bank are real and legal, the guarantor’s legal representative or other director
responsible should have inescapable responsibility over these;


6.7 Based on your bank’s request, to issue the certification;


6.8 If there is any change in the guarantor’s industry and commerce
registration, organization structure, equity structure, operating style or
financial status, or the occurrence of any material change in debt
restructuring, and the related party transaction, and so no, it shall not affect
the legal binding force for guarantor under the guarantee contract.  If any
of  the above mentioned changes may affect the guarantor’s capability to perform
its obligation under the guarantor contract,  the guarantor shall immediately
notify your bank;
 
 
8

--------------------------------------------------------------------------------

 


6.9 The heir or transferee of the guarantor shall be subject to the clauses of
the the guarantor contract, unless the written permission of your bank, the
guarantor will not transfer the above mentioned obligations.


6.10 If the guarantor fails to pay off the debt based on the agreement, your
bank has the right to withdraw capital from the guarantor’s account at your bank
or entrust other financial institutions to do so, until all the debts are paid
off under the agreement.


Article 7 Not Considered to Be A Waiver


During the effective period of the guarantee, any tolerance, grace given by your
bank for any breach or delay of applicant and guarantor, or for postponing
performing of (credit agreement) and the right or interest your bank should have
under the guarantee contract, will not damage, influence, or restrict your
bank’s all right and interest as creditor based on law regulation and the
guarantee contract, also cannot be regarded as your bank give up the right for
the existing or future default actions.


Article 8 Dispute and Settlement


The law of the People's Republic is the governing law for this guarantee
contract, for all controversy and disputes arising from this guarantee contract,
the guarantor agrees to take dispute resolution in the credit agreement to
resolve.


Article 9 Terms


All the terms used in the guarantee contract, unless otherwise specified, have
the same meaning with the provisions in agreement
 
 
9

--------------------------------------------------------------------------------

 


Article 10 Notification


The guarantee contract’s notification between your bank and guarantor must be
sent in written form, and be delivered by specific man, the receiver’s sign for
will be regarded as delivered,( if the receiver reject, the day of rejection is
regarded as delivered), if the notification is delivered in postal mail, the 7
days after sent will be regarded as delivered, if in fax, the fax system in
receiver received will be regarded as delivered


If your banks claim the payment in public media, the date of announcement will
be regarded as delivered.


The guarantor’s address：
 
The change of guarantor’s address should be informed to your banks in time,
otherwise the guarantor should take the potential risk.


Article 11 The Effectiveness of the Guarantee Contract.


11.1 If the guarantor is the legal person or other organizations, this guarantee
contract will take effect when starting date of the legal representative of
legal person / principal or the authorized agent signing/ stamp name seal and
stamp the official seal /contract special seal ..


11.2 If the guarantor is natural person, the guarantee contract will take effect
when the date of he/she to sign.
 
 
10

--------------------------------------------------------------------------------

 


Article 12 The Transfer of the Creditor’s right and Secondary right


12.1 No matter if the creditor’s right for maximum amount guarantee is
confirmed, in the event that your bank transfer the creditor’s right under the
credit agreement to third party, the secondary right will be transferred
accordingly to assignee.


12.2 When the creditor's rights of this guaranty contract is confirmed, if your
bank transfer some parts of creditor’s right, the guarantor’s guarantee from the
right will be also transferred , bank’s remaining part of creditor's rights and
assignee’s some transferred right will share the guarantee of guarantor based on
amount, before the creditor’s right of the guarantee is fixed,  your bank
transfer part of creditor's rights, the security interest will also transfer
accordingly, and the maximum amount of your main creditor’s right guaranteed by
original maximum amount will be reduced accordingly, ( means maximum amount of
your bank’s creditor’s right guaranteed by original maximum guarantee amount
deduct the transferred some creditor’s right), when the main creditor’s right
for un transferred creditor’s right is fixed,  your bank will share guarantor’s
right and interests based on creditor's rights debt amount on the un transferred
some creditor’s right and with some transferred right assignee. .


Article 13 Attachment


The guarantee contract has _3___copies, Your Bank, Credit Applicant and
Guarantor and _____has each one copy, all share the equal legal effect.
 
 
11

--------------------------------------------------------------------------------

 


Notes：


All of the guaranty clauses have been explained to the guarantor by your bank,
and guaranty to confirm the understanding of terms is the same with your banks.
At the same time, your bank has been reminded the guarantor to pay attention to
the exclusion or limitation of your bank responsibility, your bank unilaterally
has some rights, and has some clauses to increase the security responsibility or
limit the guarantor’ right,  your bank has remind the guarantor has a
comprehensive and accurate understanding for those clauses.
 
Guarantor is legal person or other organization:


Guarantor: Ningbo Litong Petrochemical (sealed)


Legal Representative/ Principal or Authorized Agent (Signatures or Seal)


Address:
 
Guarantor is a nature person:


Guarantor （Signature）:


Address:
 
Guarantor’s Opening Bank:
Guarantor’s Balance Account:
   
Tel:
Fax:
   
    Date: April 16, 2012
 


 
12

--------------------------------------------------------------------------------